          Case 1:19-cv-11641-AJN Document 12 Filed 07/02/20 Page 1 of 1

                                                                                                       7/2/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Joseph Guglielmo,

                         Plaintiff,
                                                                                 19-cv-11641 (AJN)
                  –v–
                                                                                      ORDER
  Silver Cross LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In its Order dated May 26, 2020, the Court ordered that if Plaintiff intended to move for

default judgment, he was required to do so by June 30, 2020. The Court further warned Plaintiff

that failure to move for default judgment at that time could result in this case being dismissed for

failure to prosecute.

       As of the date of this Order, Plaintiff has not moved for default judgment. If Plaintiff

intends to move for default judgment, he must do so, pursuant to the Court’s Individual Practices

in Civil Cases, by July 31, 2020. The Court again warns Plaintiff that failure to so move by this

time will result in this case being dismissed for failure to prosecute.

       SO ORDERED.


Dated: July 2, 2020
       New York, New York


                                               __________________________________
                                                       ALISON J. NATHAN
                                                    United States District Judge
